     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 1 of 37



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


KELVIN LEON JONES, et al.,

              Plaintiffs,

       v.                                    Consolidated Case No. 4:19-cv-300-
                                             RH-MJF
RON DESANTIS, in his official
capacity as Governor of Florida, et al.,

              Defendants.


            PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
                 DEFENDANTS’ MOTION TO DISMISS

      Plaintiffs allege that conditioning the right to vote on payment of legal

financial obligations (“LFOs”) is unconstitutional because it requires payment of a

tax to be eligible to vote; imposes an undue burden on the fundamental right to vote;

conditions voting rights on the ability to pay and, thus, discriminates on the basis of

wealth; retroactively strips returning citizens of their right to vote as punishment for

a crime; constitutes an excessive fine; discriminates on the basis of race; and denies

otherwise eligible voters the right to vote without due process of law by failing to

provide reliable information on eligibility. As enacted, SB7066 prohibits otherwise

eligible returning citizens from registering and voting if they have certain unpaid

LFOs. Plaintiffs filed this action seeking relief from this Court, including an order
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 2 of 37



declaring the LFO requirements of SB7066 to be unconstitutional and enjoining

Defendants from enforcing them. Defendants contend that Plaintiffs claims should

be dismissed because (1) their injuries are not redressable; and (2) this Court should

abstain and defer to the state courts. For the reasons outlined below, the Court should

deny Defendants’ motion.

                                   BACKGROUND

       Before passage of Amendment 4, Florida had one of the harshest felony

disenfranchisement regimes in the country—permanently disenfranchising over 1.6

million people. Last November, over 5 million Floridians voted in support of

Amendment 4, which provides that “any disqualification from voting arising from a

felony conviction shall terminate and voting rights shall be restored upon completion

of all terms of sentence including parole or probation.”1 Fla. Const. art. VI, § 4(a).

The Amendment provided that the only category of citizens whose voting rights

would not be automatically restored are those convicted of murder or a felony sexual

offense. Id. § 4(b). The text of the Amendment does not contain any mention of

repayment of LFOs as a prerequisite to automatic rights restoration. Id. In the lead




1
      Fla.      Div.    of     Elections,      Voting       Restoration   Amendment   14-01,
https://dos.elections.myflorida.com/initiatives/initdetail.asp?account=64388 &seqnum=1 (last
visited August 29, 2019).



                                             2
      Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 3 of 37



up to the election, it was widely reported that Amendment 4 would restore voting

rights to approximately 1.4 million Floridians with felony convictions in their past.2

       Amendment 4 went into effect on January 8, 2019, and Defendants began

implementing it by registering Plaintiffs, and other returning citizens who had

completed incarceration and supervision but still had outstanding LFOs. The Florida

Legislature enacted and Governor DeSantis signed SB7066 into law in response. In

his signing statement, Governor DeSantis said he believed voters’ adoption of

Amendment 4 was “a mistake.”3 By its terms, SB7066 denies automatic restoration

of voting rights for individuals with past felony convictions if they have certain

outstanding LFOs. Pursuant to SB7066, hundreds of thousands of Floridians,

including Plaintiffs and members of the Plaintiff class, will be denied the right to

vote. See Smith Report ¶¶ 8, 61, Dkt. 98-3. The LFO requirements included in

SB7066 negate voters’ efforts to restrict permanent disenfranchisement to only those

individuals convicted of the enumerated offenses by continuing to permanently

disenfranchise people simply because they cannot pay outstanding LFOs.




2
  See, e.g., Samantha J. Gross & Elizabeth Koh, What is Amendment 4 on Florida ballot? It Affects
Restoration     of     Felons’    Voting    Rights,    Miami   Herald     (Oct.     5,     2018)
(https://www.miamiherald.com/news/politics-government/election%20/article219547680.html)
(estimated 1.6 million).
3
 See Gov. Ron DeSantis, SB7066 Signing Statement (June 28, 2019), https://www.flgov.com/wp-
content/uploads/2019/06/6.282.pdf.


                                               3
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 4 of 37



      Plaintiffs allege that by conditioning rights restoration on payment of fines

and fees SB7066 violates their constitutional rights. Defendants argue that Plaintiffs’

claims should be dismissed because this Court purportedly lacks the power to redress

the constitutional violations alleged; and argue this Court should abstain from

deciding their claims because there are unresolved questions of state law that “could”

be dispositive. State Defs. Mot. to Dismiss at 13, Dkt. 97 (hereinafter “Mot.”).

Because this Court has the power to grant the full extent of relief sought by Plaintiffs,

Plaintiffs’ claims are redressable. And because the resolution of any state law

questions raised by Defendants would not be dispositive as to the validity of the

restoration scheme in SB7066 under the federal Constitution, there is no need for

this Court to abstain from considering Plaintiffs’ claims.

      During the hearing of August 15, 2019, this Court asked the parties to brief

the following question: If Amendment 4 is interpreted to include an implicit LFO

requirement—and such a requirement is unconstitutional—would enjoining the LFO

requirement affect the remainder of Amendment 4’s automatic rights restoration

scheme? Plaintiffs maintain that there is no textual or legal basis for interpreting

Amendment 4 to require payment of LFOs as a condition precedent to automatic

rights restoration. Moreover, even if this were a plausible interpretation of the text

of Amendment 4, constitutional avoidance doctrine requires that it be construed in a

manner that does not render the provision constitutionally infirm. But, if Florida



                                           4
      Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 5 of 37



courts nonetheless read such an unconstitutional requirement into Amendment 4,

this Court can enjoin enforcement of that particular requirement without disturbing

the automatic restoration of voting rights that over 64 percent of Florida voters

supported in November 2018. 4

I.     Defendants’ Motion to Dismiss under Rule 12(b)(1).

       A.      Redressability

       Defendants first argue that Plaintiffs lack standing. To establish standing, a

plaintiff must show that she has suffered an injury in fact, traceable to the defendant,

which is likely to be redressed by a favorable ruling. Lujan v. Defenders of Wildlife,

504 U.S. 555, 560 (1992). Defendants do not dispute that Plaintiffs have suffered an

injury in fact, traceable to their actions. They argue only that the constitutional

injuries alleged by Plaintiffs are not redressable by this Court. Mot. at 8.

       “[A] plaintiff satisfies the redressability requirement when he shows that a

favorable decision will relieve a discrete injury to himself.” Larson v. Valente, 456

U.S. 228, 243 n.15 (1982). Indeed, “[r]edressability is established . . . when a

favorable decision would amount to a significant increase in the likelihood that the

plaintiff would obtain relief that directly redresses the injury suffered.” Mulhall v.


4
  It may be unnecessary for the Court to reach this question. For example, if the Court concludes
that SB7066 is unconstitutional as applied to Floridians who lack the ability to pay off their LFOs,
its remedy (e.g., a declaration of inability to pay) would not facially invalidate SB7066 (or any
provision of the Florida Constitution), but would rather order as applied relief for a set of
particularly affected persons.


                                                 5
      Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 6 of 37



UNITE HERE Local 355, 618 F.3d 1279, 1290 (11th Cir. 2010) (emphasis added);

see also Utah v. Evans, 536 U.S. 452, 464 (2002) (requiring only that victory for the

plaintiffs result in a “change in legal status” giving rise to “a significant increase in

the likelihood [of] relief.”). Even where the ultimate resolution of a claim is

“dependent on many factors outside the [defendant’s] control,” a claim is redressable

so long as “an order against the named defendants would offer some relief.” Chiles

v. United States, 69 F.3d 1094, 1096 (11th Cir. 1995).

       The power of federal courts to enjoin state officials from enforcing

unconstitutional laws is well established. See, e.g., Ex parte Young, 209 U.S. 123,

155-56 (1908). Plaintiffs have alleged that SB7066 requires returning citizens to pay

off certain outstanding LFOs to be eligible to vote, and that such a requirement

violates their constitutional rights. Should this Court find for Plaintiffs that the LFO

requirement imposed by SB7066 is unconstitutional, it has the power and equitable

authority to enjoin Defendants from enforcing the challenged provisions of SB7066.

Id. Thus, Plaintiffs claims are redressable. Larson, 456 U.S. at 243 n.15.

       This is so regardless of whether, as Defendants claim, the Florida Constitution

“might” be interpreted at some later date to include some yet to be defined LFO

requirement. Mot. at 9.5 Plaintiffs are presently denied the right to vote on the basis


5
  Defendants’ redressability and abstention arguments, by their own terms, do not address the
procedural due process arguments that Plaintiffs have raised. Those arguments relate to SB7066’s



                                               6
      Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 7 of 37



of unpaid LFOs pursuant to SB7066. Defendants’ theory for lack of redressability is

premised on an unpresented hypothetical wherein this Court strikes down SB7066’s

LFO requirement as unconstitutional but the Secretary of State—who is tasked with

enforcement of Amendment 4—nonetheless chooses to interpret Amendment 4 to

require payment of LFOs and denies Plaintiffs the right to vote on that basis. Or, the

question reaches Florida courts and—despite the canon of constitutional avoidance

and this Court’s ruling—they interpret Amendment 4 to incorporate an

unconstitutional LFO requirement. 6 Moreover, in both hypotheticals, the

interpretation of Amendment 4 would have to match SB7066 exactly, an unlikely

proposition given SB7066’s specificity and inclusion of civil liens, typically seen as

falling outside the criminal justice system. Such hypotheticals do not disprove

redressability in the here and now.



lack of internal clarity and the Secretary’s failure to administer SB7066 in a manner that will not
lead to the erroneous deprivation of the right to vote. A future adjudication as to the meaning of
Amendment 4 could not affect those claims.
6
  Defendants assert that: “[e]ven if Plaintiffs succeed, the Florida Constitution would serve as a
bar to felon re-enfranchisement until the Florida courts say that ‘all terms of the sentence’ excludes
legal fines, fees, restitution, and other obligations.” Mot. at 11. This gets the analysis backwards
and denies the Secretary’s agency to interpret and enforce Amendment 4 in the first instance. See
Fla. Stat. § 15.13, 97.012. If this Court holds that SB7066’s LFO requirement is unconstitutional,
there is no reason why the Secretary should assume Amendment 4 includes this unconstitutional
requirement absent a Florida court ruling to the contrary. This is particularly true where the
Secretary admits that Amendment 4 is susceptible to an interpretation that does not include an LFO
requirement, see, e.g, Mot. at 12-13 (noting that Amendment 4 is “susceptible” to more than one
interpretation), and where the Secretary has previously not enforced any LFO requirement as part
of Amendment 4 itself, insofar as she allowed Plaintiffs and others similarly situated to register to
vote and vote. See, e.g, Gruver Compl. at ¶¶ 10-19; Raysor FAC at ¶ 41; McCoy Compl. at ¶¶ 16,
21.


                                                  7
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 8 of 37



      Plaintiffs of course dispute that Article VI § 4(a) requires payment of LFOs,

but whether it does or not has no effect on whether such a requirement is

unconstitutional, or on whether the specific requirements imposed by SB7066

violate Plaintiffs’ rights and can be enjoined. Plaintiffs’ claims under SB7066 put

both questions squarely before this Court. And a ruling on either question would not

only give rise to immediate relief for Plaintiffs, it would also result in “a change in

legal status” between the parties that causes “a significant increase in the likelihood”

that Plaintiffs will be able to obtain relief from any other attempts by Defendants to

deny Plaintiffs the right to vote on the basis of unpaid LFOs. See Utah v. Evans, 536

U.S. at 464. Simply put, if Defendants are unconstitutionally denying Plaintiffs’

right to vote, this Court can order Defendants to stop doing so, whatever the source

of that unconstitutional denial.

      Defendants’ reliance on Florida Family Policy Council v. Freeman

(“FFPC”), 561 F.3d 1246 (2009), is misplaced. In FFPC, the plaintiff challenged a

canon of ethics governing judicial recusals but failed to challenge a statute that

entitles parties to an action to trigger recusal. Id. at 1256-57. The statute was

enforceable only by the state courts, and only upon request of unknown future parties

to state court actions. Id. at 1257. The Eleventh Circuit held that without addressing

the statute, enjoining enforcement of ethics rules would not redress the injury; that a

federal court had no power to enjoin state court proceedings; and that it was



                                           8
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 9 of 37



impossible to identify and enjoin the future parties who might seek to invoke the

statute. Id. In this case, by contrast, the Court would only need to enjoin the

Defendants’ enforcement of the law, which is plainly within the Court’s jurisdiction

under Ex parte Young.

      B.    Abstention

      “The law is crystal clear in the Eleventh Circuit. Federal courts do not abstain

when voting rights are alleged to be violated.” League of Women Voters of Florida,

Inc. v. Detzner, 354 F. Supp. 3d 1280, 1283 (N.D. Fla. 2018). Even in non-voting

rights cases, Pullman abstention must be “narrow and tightly circumscribed” and is

“to be exercised only in special or ‘exceptional’ circumstances.” Duke v. James, 713

F.2d 1506, 1510 (11th Cir. 1983). But “voting rights cases are particularly

inappropriate for abstention,” Siegel v. LePore, 234 F.3d 1163, 1174 (11th Cir.

2000), because in voting rights cases plaintiffs allege “impairment of [their]

fundamental civil rights,” Harman v. Forssenius, 380 U.S. 528, 537 (1965).

Abstention is even more inappropriate where the inevitable delay it will cause could

preclude resolution of the case before the upcoming elections. Detzner, 354 F. Supp.

3d at 1284 (citing Harman, 380 U.S. at 537).

      Indeed, time is of the essence. The 2020 elections are only a few months away,

and there is no guarantee that state court proceedings will be completed in time to

vindicate Plaintiffs’ federal constitutional rights. Regardless of how the Florida



                                          9
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 10 of 37



Supreme Court may interpret the state constitution, the same federal question would

remain before this Court: whether the state may, consistent with various federal

constitutional guarantees, deny the right to vote to returning citizens who cannot pay

outstanding LFOs. Therefore, there is no basis for abstention.

       Defendants argue that this Court should abstain from deciding whether

SB7066 unconstitutionally denies Floridians their right to vote until the Florida

Supreme Court can determine whether Amendment 4 itself requires the payment of

LFOs as a condition on voting. Mot. at 11-16. But there is no basis for any LFO

requirement in the text of Amendment 4 nor any indication that an LFO requirement

was intended by the Florida voters who enacted the Amendment. Indeed, Florida

officials, including Defendants, implemented Amendment 4 beginning on January

8, 2019 by allowing people to register to vote without requiring the payment of

LFOs.7 As such, Plaintiffs dispute that there is any “unsettled question of state law,”

Siegel, 234 F.3d at 1174, as to whether the Florida Constitution requires payment of

LFOs, which would require this Court to “guess as to the definitive resolution” by

Florida courts, Louisiana Power & Light Co. v. City of Thibodaux, 360 U.S. 25, 29

(1959).


7
  In contrast, Defendants have not yet implemented an LFO requirement, despite the fact that
SB7066 went into effect on July 1, 2019, because they cannot reliably determine which voters
have outstanding LFOs. Meanwhile, local elections have already been held in 2019 across
numerous municipalities, allowing thousands of returning citizens to exercise their right to vote,
including those with outstanding LFOs.


                                               10
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 11 of 37



       Even if Defendants’ reading of Amendment 4 were plausible, it is not the sole,

mandatory reading of the text of Amendment 4, and the constitutional avoidance

canon requires that it be rejected. “[W]hen one interpretation of a law raises serious

constitutional problems, courts will construe the law to avoid those problems so long

as the reading is not plainly contrary to legislative intent.” Pine v. City of W. Palm

Beach, Fla., 762 F.3d 1262, 1270 (11th Cir. 2014) (“Florida courts also apply the

canon of constitutional avoidance when interpreting state and local laws.”).8

       Resolution of this issue, however, is neither “dispositive of the case” before

this Court, nor would its resolution “materially alter the constitutional questions

presented” by Plaintiffs’ claims. Siegel, 234 F.3d at 1174. Regardless of whether

the challenged provisions of SB7066 are mandated by Article VI, § 4 of the Florida

Constitution, the question of whether they violate the U.S. constitution remains and

must be answered by this Court.

       Defendants suggest that if Article VI, § 4 requires payment of any LFOs as a

condition of rights restoration, then Plaintiffs have no grounds for constitutional

challenge, because “Section 2 of the Fourteenth Amendment ‘affirmatively



8
  In this voting rights case, the fact that constitutional avoidance will likely play a crucial role in
any Florida state court’s interpretation of Amendment 4 counsels for a speedy adjudication of the
federal questions raised in this case. This Court and any appeal to the Eleventh Circuit are the best
venues to determine whether an LFO requirement for voting eligibility violates the U.S.
Constitution and the answer to that question would be of assistance in applying constitutional
avoidance to Amendment 4.



                                                  11
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 12 of 37



sanctions’ disenfranchisement of felons and re-enfranchisement consistent with

state law.” Mot. at 15 (internal brackets omitted) (citing Richardson v. Ramirez, 418

U.S. 24, 54 (1974), and Hand v. Scott, 888 F.3d 1206, 1207 (11th Cir. 2018)). This

contention is flat wrong. 9

       First, state laws governing disenfranchisement and re-enfranchisement—even

if permissible as a general rule under Richardson—are not immune to constitutional

scrutiny. See Shepherd v. Trevino, 575 F.2d 1110, 1114-15 (5th Cir. 1978)

(“[S]elective disenfranchisement or reenfranchisement of convicted felons must

pass the standard level of scrutiny applied to state laws allegedly violating the equal

protection clause.”); see also, e.g., Hunter v. Underwood, 471 U.S. 222 (1985)

(enjoining the application of the criminal disenfranchisement provision in the

Alabama state constitution on equal protection grounds); Hand, 888 F.3d at 1209

(relying on Hunter and applying equal protection analysis to determine if Florida’s

pre-Amendment 4 clemency procedures violated the Equal Protection Clause);

Owen v. Barnes, 711 F.2d 25, 27 (3rd Cir. 1983) (finding that it is “generally

accepted” that a state may not disenfranchise or re-enfranchise individuals with

felony convictions on a “wholly arbitrary basis.”). Second, these lawsuits challenge


9
  In addition to being wrong, Defendants’ overstated claims about Richardson conflict with their
request for abstention. Defendants seem to suggest that Richardson is dispositive on the merits of
Plaintiffs’ claims, because in their view any felony disenfranchisement scheme is constitutional so
long as it is consistent with state law. But rather than suggest the Court rely on Richardson and
dispose of this case, they seek to delay ultimate resolution by asking this Court to abstain.


                                                12
    Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 13 of 37



a discriminatory manner of re-enfranchisement, or re-disenfranchisement in the

case of Plaintiffs, not the initial disenfranchisement possibly sanctioned by

Richardson. See generally, 418 U.S. 24. A determination that Article IV, § 4 has an

LFO requirement hidden within it therefore has no bearing on whether that

requirement, as implemented by SB7066, is constitutional.

      Furthermore, although Defendants acknowledge that the Florida courts may

very well decline their invitation to read an LFO requirement into the state

constitution, they provide no explanation for how such a decision would impact

Plaintiffs’ federal constitutional claims other than to suggest that “the alleged

burdens on Plaintiffs’ rights might well be resolved without addressing the federal

constitutional issues,” because “the state statute at issue would arguably run afoul

of state law,” rendering a decision as to “whether the statute complies with the U.S.

Constitution . . . unnecessary.” Mot. at 2, 14. This argument does not properly

counsel for abstention, however, because Defendants’ position depends upon a

series of questionable “mights.” The Florida Supreme Court might reject

Defendants’ interpretation. Defendants might then determine that SB7066 violates

state law. And then what? Defendants might stop enforcing SB7066—but they have

not said they would, only that in such a scenario SB7066 would “arguably” violate

the state constitution. See Wollschlaeger v. Gov. of Fla., 848 F.3d 1293, 1322 (11th

Cir. 2017) (relying on U.S. v. Stevens, 559 U.S. 469, 480 (2010), for the proposition



                                        13
    Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 14 of 37



that courts should not decline to enforce constitutional rights in reliance on the

“benevolence” of enforcing officials).

      Finally, the Florida Supreme Court may advise that Amendment 4 neither

mandates nor prohibits an LFO requirement, but rather permits the legislature to

define the phrase “all terms of sentence including parole and probation.” Such a

ruling would confirm Plaintiffs’ position that the LFO requirement is a creature of

statute challenged in this case and would not change the posture of this case.

      In sum, Defendants’ abstention argument relies upon a long series of “mights”

that even if they come to pass would not change the constitutional questions

presented in this case. Abstention would take considerable time and threaten to

unlawfully disenfranchise Plaintiffs in the upcoming presidential primary election.

As it stands, this Court faces a tight schedule for adjudicating this case. Abstention

is inappropriate in this case, for the same reason that it is “particularly

inappropriate” in voting cases. See Siegel, 234 F.3d at 1174. Constitutional

“deprivations may not be justified by some remote administrative benefit to the

State.” Harman, 380 U.S. at 542.

      Plaintiffs’ injuries are redressable by this Court and abstention is not

appropriate. The Court should deny Defendants’ motion to dismiss.




                                         14
      Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 15 of 37



II.    Severability

       Last November, over five million Floridians voted to end Florida’s system of

permanent disenfranchisement for the majority of Floridians with prior felony

convictions by providing for automatic restoration of rights to all returning citizens

except those convicted of murder or felony sexual offenses.

       Amendment 4 added a clause to subsection (a) and a new subsection (b) to

Article VI § 4, such that the text now reads:

       (a)   No person convicted of a felony, or adjudicated in this or any
             other state to be mentally incompetent, shall be qualified to vote
             or hold office until restoration of civil rights or removal of
             disability. Except as provided in subsection (b) of this section,
             any disqualification from voting arising from a felony conviction
             shall terminate and voting rights shall be restored upon
             completion of all terms of sentence, including parole or
             probation.
       (b) No person convicted of murder or a felony sexual offense shall
             be qualified to vote until restoration of civil rights.
       (b c) No person may appear on the ballot for re-election to any of the
             following offices . . . if by the end of the current term of office,
             the person will have served (or, but for resignation, would have
             served) in that office for eight consecutive years. 10

       Defendants argue that the phrase “all terms of sentence” in the text of

Amendment 4 includes an unstated requirement that returning citizens pay certain

LFOs associated with their conviction before their rights are automatically restored,

and thus the Florida Legislature enacted SB7066 to “implement” that requirement.


10
  Constitutional Amendment Petition Form, Fla Dept. of State, https://dos.elections.myflorida.
com/initiatives/fulltext/pdf/64388-1.pdf (last visited Aug. 29, 2019).


                                             15
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 16 of 37



Setting aside the parties’ dispute as to what conditions trigger automatic rights

restoration, it is most evident from the text that the primary purpose of Amendment

4 was to end Florida’s system of permanent disenfranchisement for all Floridians

with prior felony convictions, instead permanently disenfranchising only persons

convicted of murder or felony sexual offenses absent clemency.

      The Court has asked the parties to address how an unconstitutional LFO

requirement, if read into Article VI § 4, would impact the remainder of that

provision.11 In other words, can automatic rights restoration continue to be enforced

in the absence of an LFO requirement? The answer is yes. A supposed LFO

“requirement” can easily be severed from the remainder of Art. VI § 4 because it

does not even appear in the text of the provision—it is merely one potential, and

Plaintiffs would argue unsupportable, interpretation of the text.

      Moreover, even if the Court were to find otherwise, the result would not be to

return to the pre-Amendment 4 scheme. The clearest intent of voters was to limit

permanent disenfranchisement to only those convicted of murder or felony sexual

offenses. That is accomplished by a separate, self-executing, and standalone

provision in § 4(b). Thus, if the unconstitutional and unwritten LFO “requirement”

advocated by Defendants is read as mandated by and not severable from the amended



11
   For the reasons stated above, the Court may deny Defendants’ motion to dismiss without
reaching this question.


                                           16
    Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 17 of 37



text of § 4(a), then this Court must invalidate all of § 4(a) as it relates to felony

disenfranchisement and leave in place only that provision in § 4(b) that gives effect

to the voters’ intent to restrict permanent disenfranchisement to persons convicted

of the enumerated crimes.

      A.     Legal Standards

      Severability is “a judicially created doctrine which recognizes a court’s

obligation to uphold the constitutionality of legislative enactments where it is

possible to remove the unconstitutional portions.” Fla. Dep’t of State v. Mangat, 43

So. 3d 642, 649 (Fla. 2010). “[T]he purpose underlying severability [is] to preserve

the constitutionality of enactments where it is possible to do so.” Ray v. Mortham,

742 So. 2d 1276, 1281 (Fla. 1999).

      Under Florida law, even absent a severability clause, unconstitutional

provisions will be severed if the following factors are met:

      (1) they can be separated from the remaining valid provisions[;] (2) the
      legislative purpose expressed in the valid provisions can be
      accomplished independently of those which are void[;] (3) the good and
      the bad features are not so inseparable in substance that it can be said
      that the Legislature would have passed the one without the other[;] and
      (4) an act complete in itself remains after the invalid provisions are
      stricken.

Wollschlaeger, 848 F.3d at 1317-18 (quoting State v. Catalano, 104 So. 3d 1069,

1080 (Fla. 2012)). Although courts should consider all the elements, “the key




                                         17
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 18 of 37



determination is whether the overall legislative intent is still accomplished without

the invalid provisions.” Catalano, 104 So. 3d at 1080-81.

      The same standard governs construction of citizen-enacted constitutional

amendments. Ray, 742 So. 2d at 1281. “[T]he initiative power of . . . citizens to

amend the Constitution must be respected as an important aspect of the democratic

process.” Id.; see Brown v. Browning, 668 F.3d 1271, 1279 (11th Cir. 2012) (quoting

State v. Div. of Bond Fin. of Dep’t of Gen. Servs., 278 So.2d 614, 617 (Fla.1973)).

(“Florida’s citizen initiative is every bit a part of the state’s lawmaking function . . .

[a]nd . . . ‘[a]n amendment to the Constitution, duly adopted, is [an] expression of

the will and intent of the law-making power.’”); see also Arizona State Legislature

v. Arizona Independent Redistricting Commission, 135 S. Ct. 2652, 2674 (2015)

(recognizing modern initiative process as a form of legislative power).

      As such, just as courts have “an affirmative duty to preserve the validity of

legislative enactments when it is at all possible to do so,” Wollschlaeger, 848 F.3d

at 1318 (quoting Coral Springs St. Sys., Inc. v. City of Sunrise, 371 F.3d 1320, 1347-

48 (11th Cir. 2004)), they have the same duty with regard to citizen enactments. See

also id. (quoting Frazier ex rel. Frazier v. Winn, 535 F.3d 1279, 1283 (11th Cir.

2008)) (holding that the Court should invalidate no more of a challenged provision

than it must). Thus, “[j]ust as we view the severability of laws with deference to the

legislative prerogative to enact the law, we conclude that we must afford no less



                                           18
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 19 of 37



deference to constitutional amendments initiated by our citizens and uphold the

amendment if, after striking the invalid provisions, the purpose of the amendment

can still be accomplished.” Ray, 742 So. 2d at 1281.

       B.     The purported LFO requirement can be severed from the rest of
              Article VI, § 4(a).

       There is no mention of payment of LFOs in the text of Article VI, § 4 of the

Florida Constitution. Thus, to the extent an LFO requirement exists, it is extratextual.

Nonetheless, Defendants argue that a future state court opinion might hold that “all

terms of sentence including probation and parole” encompasses payment of all

LFOs, including those converted to civil liens.12 At issue, therefore, is whether, if

requiring completion of LFOs violates the constitutional rights of Plaintiffs and the

Plaintiff class, that single nontextual “term” could then be severed to preserve the

constitutionality of Article VI, § 4. It can.

       The “key determination” is whether Floridians’ overall purpose in amending

Article VI § 4—ending permanent disenfranchisement for returning citizens with

non-exempt convictions and establishing automatic rights restoration—will be




12
   Tellingly, legislators sponsoring SB 7066 conceded that alternative, less restrictive draft
legislation that restored rights once LFOs were converted to civil liens and that did not require
payment of court costs, would have effectuated the purpose of Amendment 4. May 2 Senate
Hearing at 6:35:50-6:38:38, https://www.flsenate.gov/media/VideoPlayer?EventID=2443575804
_2019051020&Redirect=true (colloquy between Senators Jason Pizzo and Jeff Brandes).


                                               19
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 20 of 37



furthered even absent an LFO requirement read into the text. See Catalano, 104 So.

3d at 1080-81; see also Wollschlaeger, 848 F.3d at 1318. It will.

       In Wollschlaeger, the Eleventh Circuit upheld a lower court’s finding that

restrictions on medical providers’ ability to ask patients about firearm ownership

violated the providers’ First Amendment rights. Id. at 1307. Applying Florida law,

the circuit court held that the provisions were severable because the remaining

provisions establishing the right of patients to decline to answer questions about

firearm ownership in a medical setting, and protecting patients from discrimination

on the basis of firearm ownership, continued to further the legislature’s overall

purpose—”protecting the rights of firearm owners in the area of health care.” Id. at

1318. So too here will the purpose of ending permanent disenfranchisement for

Floridians with non-exempt convictions continue to be furthered by provisions

granting automatic restoration of rights upon completion of all terms of sentence,

including supervision.

       Furthermore, in Ray, the court determined that certain provisions of what is

now Article VI § 4(c), which establishes term limits for candidates, violated the

federal Constitution insofar as it applied to candidates for federal office, and thus

provisions were unenforceable as applied to such candidates. 742 So. 2d at 1280.

There, the overall purpose of the underlying amendment “was the limitation of terms

for elected officials, be they state legislators, federal legislators, or cabinet officials.”



                                             20
    Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 21 of 37



Id. at 1282. The Court found that simply because the limitation of terms could not

be enforced as to federal legislators, that did “not mean that the overriding purpose

of the amendment cannot be accomplished as to the remaining offices.” Id. So too

here, in that even if some part of voters’ purpose was to limit automatic rights

restoration to those who had completed payment of LFOs in addition to their term

of incarceration, probation, and parole, severing that unconstitutional requirement

does not defeat the overall purpose of extending automatic rights restoration to

individuals who have completed the terms of their sentence. And, such a requirement

would constitute only “a small part of the whole” purpose of Article VI § 4, which

acts overall to end permanent disenfranchisement for the majority of Floridians with

past felony convictions and instead provide for automatic restoration of rights. See

Coral Springs, 371 F.3d at 1348 (applying Florida law to determine that cutting out

exclusions for certain types of signs did not defeat the purpose of creating a

“comprehensive and coherent system of sign regulation”).

      Defendants make much of a colloquy during an argument before the Florida

Supreme Court about Amendment 4’s compliance with the single-subject rule where

certain justices questioned whether LFOs were included in the phrase “completion

of all terms of sentence.” See Mot. at 3-4. But this discussion is irrelevant to the

determination of whether such a requirement is central to the restoration scheme or

can be severed. See Ray, So. 2d at 1282-83. Indeed, to the extent the Florida Supreme



                                         21
    Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 22 of 37



Court determined that “all terms of sentence including probation and parole”

encompassed LFOs in deciding whether the Amendment could be placed on the

ballot (it did not), it does not mean that such a requirement is “so mutually

dependent” on the other provisions “that the overall purpose of the amendment

cannot be accomplished absent the invalid provisions.” Id. at 1282.

      Severing an unconstitutional LFO requirement—absent from the text—would

not defeat the purpose of Article VI § 4 as amended. Section 4 furthers voters’

overall objective of ending permanent disenfranchisement for returning citizens with

a felony conviction other than an exempt offense and providing for automatic

restoration of rights without an LFO requirement. And it would continue to require

returning citizens to complete their term of incarceration, including any term of

supervision, even after severing any unconstitutional LFO requirement. Thus, the

second, and key factor weighs in favor of severability.

      The fourth factor also weighs in favor of severability because the requirement

in Article VI § 4 that returning citizens complete their terms of incarceration and

supervision constitutes a complete act on its own, absent any requirement that

returning citizens pay their LFOs. Indeed, Defendants accepted that Article VI § 4

could stand as a complete act absent an LFO requirement, because they acknowledge

that the Florida Supreme Court could determine that “the Constitution’s text does

not include legal fines, fees, restitution, and other obligations. . . .” See Mot. at 2;



                                          22
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 23 of 37



see also id. at 9 (stating that the constitution “might” serve as a bar to re-

enfranchisement for individuals with outstanding LFOs and thus also conceding that

it “might” not); id. at 11 (allowing for possibility that Florida courts could find “that

‘all terms of sentence’ excludes” LFOs); id. at 12 (noting that Article VI § 4 is

“susceptible” to more than one interpretation); id. at 13 (noting that “there is no

definition of ‘all terms of sentence’ in the state constitutional text”); id. at 14

(acknowledging that the text of the Constitution may exclude LFOs). In other words,

Defendants have tacitly conceded that if Article VI, § 4 does in fact contain a silent

LFO requirement, it can be severed from the rest of the provision’s text, and § 4 can

continue to be implemented without requiring payment of LFOs. Thus, the fourth

prong of the inquiry weighs in favor of severability. 13

       The remaining two factors are also met. First, any requirement that returning

citizens pay outstanding LFOs can be separated from the remaining valid provisions

in Article VI § 4. See Wollschlaeger, 848 F.3d at 1317-18 (laying out the first factor).

For one, an LFO requirement would apply to a distinct universe of people than the

requirement that individuals complete any term of incarceration or supervision. See,

e.g., id. at 1318 (finding challenged provisions severable where the remaining

provisions “regulate a different group of persons” than the provisions “found


13
  Defendants’ statements in this regard are also noteworthy in light of the constitutional avoidance
doctrine, which requires courts to adopt a plausible, or even merely fair, interpretation of a law
that avoids potential constitutional infirmity.


                                                23
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 24 of 37



constitutionally wanting”). The LFO requirement applies only to those returning

citizens that have completed incarceration and supervision and still have outstanding

LFOs. For returning citizens who do not have outstanding LFOs, Article VI § 4

operates entirely unchanged whether there is an LFO requirement or not. 14 Similarly,

Article VI § 4 operates entirely the same for individuals incarcerated or on

supervision for a felony conviction because those individuals continue to be barred

from re-enfranchisement regardless of any LFO requirement. And, for those

individuals who have completed all terms of incarceration or supervision, an LFO

requirement, if it existed, would act entirely on its own to bar them from re-

enfranchisement.15 Thus, an LFO requirement would clearly operate independently

from the remaining valid provisions in Article VI § 4.

       Furthermore, although an LFO requirement would serve to delay or foreclose

rights restoration for individuals with outstanding LFOs, neither its presence nor

absence would otherwise affect the mechanics of automatic restoration, which is

mandated by Article VI § 4 as amended. Nor would it “render[] the enactment

14
  While the legal implications of Article VI § 4 of would remain unchanged for these individuals,
Plaintiffs have alleged in their complaints substantial evidence that the LFO requirement enacted
under SB7066 is likely to continue to disenfranchise a substantial portion of these individuals
because they will be unable to determine as a factual matter whether they have paid off their
disqualifying LFOS. See, e.g., Gruver Compl. ¶¶ 76-78; 136-143.
15
   Indeed, the requirements of incarceration and supervision are so clearly separable from
outstanding LFOs that (1) persons on parole and probation have severely curtailed rights and
remain under state supervision, while those who have completed supervision but have outstanding
LFOs do not; and (2) state courts may convert outstanding LFOs to civil judgments subject to the
oversight of civil courts when supervision is complete.


                                               24
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 25 of 37



nonsensical or otherwise chang[e] its essential meaning beyond what is necessary to

cure the constitutional defect.” Schmitt v. State, 590 So. 2d 404, 415 (Fla. 1991).

Therefore, the first factor favors severability.

      Finally, the third factor also supports severability, because an LFO

requirement is not “so inseparable in substance” from incarceration and supervision

such “that it can be said that [Florida voters] would have passed the one without the

other.” See Ray, 742 So. 2d at 1281. Ending permanent disenfranchisement for the

majority of returning citizens and re-enfranchising over a million Floridians is a

sufficiently “compelling purpose” that the Court may infer that Florida voters would

have approved restoration even absent an LFO requirement. Schmitt, 590 So. 2d at

415 (finding the intent of the legislature in eradicating child exploitation was

sufficiently compelling to infer that it “would have approved the remainder of the

statute without the illegal portion had it appreciated the deficiencies of the latter,”

and therefore the court would do “a grave disservice” in striking down the entire

statute rather than severing the unconstitutional portion).

      Severability is not precluded simply because it is “impossible to be certain

that the voters would have adopted the amendment had it not contained [the

challenged] provisions.” Ray, 742 So. 2d at 1283 (finding that proponents of

severability need not “prove that the voters would have adopted the amendment had

it not contained [the challenged] provisions” (internal quotations omitted)). Rather,



                                           25
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 26 of 37



there must be more than mere “doubt [as to] whether the amendment would have

passed without the [challenged] provisions.” Id. at 1281. Here, given the lack of

textual support for any LFO provision, the suggestion that voters would not have

enacted Amendment 4 absent a requirement that returning citizens pay off their

LFOs is no more than “conjecture and speculation,” which are insufficient to

preclude severability. Id. at 1283. This is true even where there is evidence that the

backers of an initiative (as distinguished from the voters who enacted it) supported

the unconstitutional provision in question. Id. (finding the federal term limits

severable from the other term limits despite “several media reports suggesting that

the backers of the amendment often focused on the excesses of career federal

legislators”).

       Because it is reasonable to infer that voters would have enacted the text of

Amendment 4 absent an LFO requirement, which unlike the probation and parole

provisions was not found anywhere in the text of the Amendment, the third factor

counsels for severability.

       Because all of the factors governing severability under Florida law are met,

an unconstitutional LFO requirement may be severed from Article VI § 4.




                                         26
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 27 of 37



      C.     If the purported LFO requirement cannot be severed from Art VI § 4(a),
             then Art VI § 4(a) must be struck in its entirety, as it relates to felony
             disenfranchisement.

      Severing only the second provision of subsection (a) and returning to a system

of permanent disenfranchisement for all citizens convicted of felonies would clearly

contravene the purpose of Article VI § 4 as amended. If the Court finds that an

implicit LFO requirement cannot otherwise be severed from the provision that

returning citizens must complete “all terms of sentence including probation and

parole” to be eligible for rights restoration, it cannot simply declare that provision

void and end its analysis there. Instead, it must proceed to analyze whether the

provision amending Article VI § 4 to provide for automatic rights restoration for

returning citizens with non-exempt offenses upon completion of all terms of

sentence can be severed from the remaining valid provisions in Article VI § 4. See

Coral Springs, 371 F.3d at 1347 (“Whether a statute is severable is determined by

its relation to the overall legislative intent of the statute of which it is part, and

whether the statute, less the invalid provisions, can still accomplish this intent.”); see

also Schmitt, 590 So. 2d at 414 (“[T]he question is whether the taint of an illegal

provision has infected the entire enactment, requiring the whole unit to fail.”).




                                           27
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 28 of 37



       There are three provisions at issue. 16 Article VI § 4(a) contains two relevant

provisions—first the provision that no person convicted of a felony shall be qualified

to vote until their rights are restored; and second the provision, added by Amendment

4, that—except for the carve-out in subsection (b)—disqualification terminates for

persons convicted of a felony upon completion of all terms of sentence. Fla. Const.

Art VI, § 4(a). The third provision at issue is subsection (b), which provides that

persons convicted of murder and felony sexual offenses are not qualified to vote

unless their rights are restored through the clemency process. Id. at § 4(b). If the

second provision in subsection (a) is void because it is found to have an

unconstitutional LFO requirement that cannot be severed, then the Court must

determine whether that provision can be severed from the remaining valid provisions

in the first part of subsection (a) and in subsection (b).

       In evaluating severability, “[t]he ‘key determination is whether the overall

legislative intent is still accomplished without the invalid provisions.’”

Wollschlaeger, 848 F.3d at 1318 (quoting Catalano, 104 So. 3d at 1080-81). Here,

this determination is dispositive. Severing the second provision of subsection (a) and

leaving the first provision in place would entirely defeat the purpose of the voters in


16
    The constitutionality of subsection (a) disenfranchising persons adjudicated mentally
incompetent is not at issue in this litigation. Plaintiffs do believe there is any serious question as
to whether provisions related to disqualifying persons on the basis of a felony conviction can be
severed from those related to persons adjudicated mentally incompetent, and thus do not address
the issue here.


                                                 28
    Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 29 of 37



amending Article VI § 4. The amended provisions speak for themselves. Where

before there was permanent disenfranchisement for all persons convicted of a felony

absent clemency, now only two categories of felony convictions are permanently

disenfranchising. Where before there was no provision for automatic rights

restoration, now the vast majority of returning citizens qualify for automatic

restoration upon completion of sentence. Severing only the second provision of

subsection (a) and returning to a system of permanent disenfranchisement for all

citizens convicted of felonies would clearly contravene the purpose of Article VI §

4 as amended. As such the second provision of subsection (a) is not severable from

the first provision, and if the former is determined to be unconstitutional, both must

be struck down, leaving only disenfranchisement for murder and felony sex offenses.

      The other factors also weigh against severability of the automatic rights

restoration provision from the remainder of Article VI § 4(a). Both provisions of

subsection (a) regulate the same group of people, subject to the carve out in

subsection (b) for persons convicted of murder or felony sexual offense. Cf.

Wollschlaeger, 848 F.3d at 1318 (finding provisions separable under the first factor

where they regulate different groups of people). Nor can either provision operate

independently of each other and still further the purpose of ending permanent

disenfranchisement and establishing automatic restoration. And, severing the second

provision of subsection (a) but preserving the first would undermine the logic and



                                         29
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 30 of 37



structure of the Article as a whole, by rendering subsection (b) superfluous. 17 Thus,

the two provisions cannot be separated and the first factor counsels against

severability.

       Furthermore, it is “wholly implausible,” Coral Springs, 371 F.3d at 1318, that

Florida voters would prefer retaining the precise system of permanent

disenfranchisement they overwhelmingly voted to end, over limiting permanent

disenfranchisement to the two categories of crime they expressly carved out from

automatic rights restoration. In amending Article VI § 4 as they did, voters made

clear that the only persons subject to permanent disqualification should be those

convicted of murder of felony sexual offense. Here it is not simply “conjecture and

speculation” that voters wanted to end permanent disenfranchisement for all citizens

except those convicted of murder and felony sexual offenses, it is precisely what

they did. See Ray, 742 So. 2d at 1283. It cannot be said that voters would have chosen

to enact Article VI as amended without the second provision in subsection (a)




17
   The first provision of subsection (a) establishes that all persons are disqualified from voting
when they are convicted of a felony unless their rights are restored; the second provision
establishes a process for automatic termination of disqualification and restoration of rights for
persons other than those identified in subsection (b); and subsection (b) establishes that persons
convicted of murder and felony sexual offense do not qualify for automatic restoration, and are
disqualified from voting unless their rights are restored. See Fla. Const. art. VI § 4. If the second
provision in subsection (a) is severed, then the remaining provisions related to felonies are that (1)
persons are disqualified from voting when they are convicted of a felony unless their rights are
restored and (2) that persons convicted of murder or felony sexual assault are disqualified from
voting unless their rights are restored.


                                                 30
    Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 31 of 37



because that subsection encompasses the entire purpose of the Amendment. Thus,

the third factor also weighs in favor of inseverability.

      Finally, although it is clear that Article VI § 4 stood on its own as an act

complete in itself prior to amendment, it cannot do so as amended if the automatic

rights restoration provision of subsection (a) is severed. See id. at 1281 (laying out

the fourth factor). The first provision of subsection (a) and the provision in

subsection (b), standing alone, do not constitute a complete act absent the provision

distinguishing between persons convicted of felonies other than murder and felony

sexual offenses and those convicted of the enumerated crimes for purposes of

automatic rights restoration. See supra, n.17. Nor can the first provision of

subsection (a) stand on its own without contravening the purpose of ending

permanent disenfranchisement.

      In contrast, subsection (b) can and does stand on its own, fulfilling the purpose

of the voters in establishing permanent disenfranchisement for only those voters

convicted of murder and felony sexual offenses. Thus, if an implicit LFO

requirement cannot be severed from the rights restoration provision, the only way to

both effectuate the purpose of voters’ amendment of Article VI § 4 and to ensure a

complete act is to sever all of Article VI § 4(a) and leave only the provision in § 4(b)

permanently disenfranchising individuals convicted of the enumerated offenses.




                                          31
    Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 32 of 37



                                  CONCLUSION

      The Court should deny the motion to dismiss because Plaintiffs’ claims are

redressable, and abstention is inappropriate.

      As to the question posed by the Court, an unconstitutional LFO provision

could easily be enjoined without impacting the remaining provisions of Article VI §

4 of the Florida Constitution. But, if the LFO provision cannot be severed from those

provisions, then Florida’s felony disenfranchisement scheme must be voided as a

whole, except as to the permanent disenfranchisement of persons convicted of

murder or felony sexual offenses.


Date: August 29, 2019

Respectfully submitted,

/s/ Sean Morales-Doyle

Wendy Weiser
Myrna Pérez
Sean Morales-Doyle*
Eliza Sweren-Becker*
Brennan Center for Justice at NYU
School of Law
120 Broadway, Suite 1750
New York, NY 10271
Tel: (646) 292-8310
wendy.weiser@nyu.edu
myrna.perez@nyu.edu
sean.morales-doyle@nyu.edu
eliza.sweren-becker@nyu.edu

Julie A. Ebenstein, Fla. Bar No. 91033

                                         32
    Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 33 of 37



R. Orion Danjuma*
Jonathan S. Topaz*
Dale E. Ho**
American Civil Liberties Union
Foundation, Inc.
125 Broad Street, 18th Floor
New York, NY 10004
Tel: (212) 284-7332
Fax: (212) 549-2654
jebenstein@aclu.org
odanjuma@aclu.org
jtopaz@aclu.org
dho@aclu.org

Daniel Tilley, Fla. Bar No. 102882
Anton Marino**
American Civil Liberties Union of
Florida
4343 West Flagler St., Suite 400
Miami, FL 33134
Tel: (786) 363-2714
dtilley@aclufl.org
amarino@aclufl.org

Jimmy Midyette, Fla. Bar No.
0495859
American Civil Liberties Union
Foundation of Florida
118 W. Adams Street, Suite 510
Jacksonville, FL 32202
Tel: (904) 353-8097
jmidyette@aclufl.org

Leah C. Aden*
John S. Cusick*
NAACP Legal Defense and
Educational Fund, Inc.
40 Rector Street, 5th Floor
New York, NY 10006
Tel: (212) 965-2200

                                     33
    Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 34 of 37



laden@naacpldf.org
jcusick@naacpldf.org

Counsel for Gruver Plaintiffs

Danielle M. Lang*
Mark P. Gaber*
Molly E. Danahy*
Jonathan M. Diaz*
Blair Bowie*
Campaign Legal Center
1101 14th Street, Ste. 400
Washington, DC 20005
(202) 736-2200
dlang@campaignlegal.org
mgaber@campaignlegal.org
mdanahy@campaignlegal.org
jdiaz@campaignlegal.org
bbowie@campaignlegal.org

Chad W. Dunn (Fla. Bar No. 119137)
Brazil & Dunn
1200 Brickell Ave, Ste. 1950
Miami, FL 33131
(305) 783-2190
chad@brazilanddunn.com

Counsel for Raysor Plaintiffs

Nancy G. Abudu (Fla. Bar No.
111881)
Caren E. Short*
SOUTHERN POVERTY LAW
CENTER
P.O. Box 1287
Decatur, GA 30031-1287
Tel: 404-521-6700
Fax: 404-221-5857
nancy.abudu@splcenter.org
caren.short@splcenter.org

                                     34
    Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 35 of 37




Counsel for Plaintiffs Rosemary
Osborne McCoy &
Sheila Singleton

Michael A. Steinberg
Fla. Bar No. 340065
4925 Independence Pkwy, Suite 195
Tampa, Fl 33634
Tel: (813) 221-1300
frosty28@aol.com

Counsel for Plaintiffs Kelvin Leon
Jones
& Luis A. Mendez

* Admitted Pro Hac Vice
** Pro Hac Vice applications
forthcoming




                                     35
     Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 36 of 37



         CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

      The undersigned certifies that the foregoing complies with the size, font, and

formatting requirements of Local Rule 5.1(C). and the foregoing complies with the

word limit in Local Rule 7.1(F); the foregoing contains 7,795 words, excluding the

case style, signature block, and certificates.




                                           36
    Case 4:19-cv-00300-RH-MJF Document 121 Filed 08/29/19 Page 37 of 37



                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was served

to all counsel or parties on record through the Court’s CM/ECF system on this 29 th

day of August 2019.



                                                   /s/ Sean Morales Doyle
                                                      Counsel for Gruver Plaintiffs




                                        37
